DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the Amendment filed on 10/21/2021. Claims 2, 4, 5, 7, and 9-12 are pending in the case. Claims 11 and 12 are independent claims.

Response to Arguments
Applicant's amendments and arguments regarding the 35 U.S.C. § 101 rejections are not persuasive. Applicant argues that “[t]he hurdle for subject matter eligibility is very low.” (Response at pages 8 and 9). This is not convincing. The claims at issue are drawn to an abstract idea, and that merely requiring generic computer implementation and/or insignificant extra-solution activity fails to transform the abstract idea into a patent-eligible invention. Applicant further argues that “[c]laims cannot be ‘mere instructions to apply it’ under MPEP §2106.05(f) unless they are nothing more than a direct restatement of the abstract idea itself with instructions to ‘apply it’ on a computer.” (Response at pages 8 and 10-12). This is not convincing. Applicant seems to be improperly attributing portions of the claim that are directed to a mental process where limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper, with portions of the claim that are generic computer components that are essentially reciting the words "apply it" with the mental processes, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform the mental processes. Applicant argues that “[t]he analysis of integration into a practical application happens at Step 2A, Prong Two, and generic computer components can be used at that step to integrate the abstract idea into a practical application.” (Response at pages 27-28). This is not convincing. A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such 
Therefore, Examiner respectfully asserts that the claimed invention is not subject matter eligible under 35 U.S.C. § 101 as being directed to an abstract idea without significantly more.
Applicant's amendments regarding 35 U.S.C. § 112(b) rejections of claims 2, 4, 5, 7, and 9-12 are persuasive. Accordingly, these rejections are hereby withdrawn.
 Applicant's prior art arguments have been fully considered but are moot in view of the new grounds of rejection presented below.

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2, 4, 5, 7, and 9-12 are rejected under 35 U.S.C. § 101 because claims are directed to an abstract idea without significantly more.

Independent claim 11 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
	Step 1:
The claim is directed towards the statutory category of an apparatus.
Step 2A Prong 1:
The claim recites a mental process. The mental process recited is: a system for epistemic uncertainty reduction using simulations, models and data exchange, comprising:… wherein: the 

Step 2A Prong 2: 
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 
The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): a first computing device comprising a first memory, a first processor, and a non-volatile data storage device; a plurality of second computing devices, each comprising a second memory and a second processor; a rules management engine comprising a first plurality of programming instructions stored in the first memory and operating on the first processor, wherein the first plurality of programming instructions, when operating on the processor, causes the computing device to perform the method steps; an outcome modeling engine with parametric evaluator comprising a second plurality of programing instructions stored in the memory and operating on the processor, wherein the second plurality of programming instructions, when operating on the processor, causes the processor to perform the method steps; and a time series comparator comprising a third plurality of programming instructions stored in the memory and operating on the processor, wherein the third plurality of programming instructions, when operating on the processor, causes the processor to perform the method steps.

A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP § 2106.04(d). 
Step 2B:
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 
The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): a first computing device comprising a first memory, a first processor, and a non-volatile data storage device; a plurality of second computing devices, each comprising a second memory and a second processor; a rules management engine comprising a first plurality of programming instructions stored in the first memory and operating on the first processor, wherein the first plurality of programming instructions, 
The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g): a distributed data store comprising a non-relational database distributed across a plurality of third computing devices, the distributed data store configured to receive outputs from a plurality of data processing pipelines; retrieve a distributed computational graph from the non-volatile data storage device, the distributed computational graph representing a data processing workflow; retrieve the model for evaluation according to the data processing workflow of the directed computational graph; send the model result to a time series comparator; receive a comparison result from a time series comparator; receive streaming data from the real-world data specified in the data processing workflow; and send the comparison result to the outcome modeling engine, the comparison result comprising the difference. The court decisions cited in MPEP 2106.05(d)(II) indicate that merely “receiving and transmitting data over a network” and “storing and retrieving information in memory” are well‐understood, routine, conventional functions when they are claimed in a merely generic manner (as they are in the present claim).
The claimed invention recites an abstract idea without significantly more.

Dependent claim 2 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.

The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 
The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): a model selection optimizer comprising a fourth plurality of programming instructions stored in die memory and operating on the processor, wherein the fourth plurality of programming instructions, when operating on the processor, causes the processor to perform the method steps.
The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g): receive a scenario for analysis; receive the set of initial conditions of the data processing workflow
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 
The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): a model selection optimizer comprising a fourth plurality of programming instructions stored in die memory and operating on the processor, wherein the fourth plurality of programming instructions, when operating on the processor, causes the processor to perform the method steps


Dependent claim 4 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: the scenario is part of the distributed computational graph.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

Dependent claim 5 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: at least a portion of the set of initial conditions received of the data processing workflow are based on a previously-provided scenario that has been processed by the data processing workflow represented by the distributed computational graph.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

Independent claim 12 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
	Step 1:
The claim is directed towards the statutory category of a process.
Step 2A Prong 1:
The claim recites a mental process. The mental process recited is: a method for epistemic uncertainty reduction using simulations, models and data exchange, comprising the steps of:… wherein: the distributed computational graph comprises nodes representing data transformations and edges representing messages passed between the nodes; the data processing workflow comprises a set of initial conditions for a model, the model comprising a plurality of values and conditions which, when processed by data processing pipelines distributed across the plurality of second computing devices using the set of initial conditions, will produce a value representing an outcome of a complex event; the data processing workflow directs the retrieval of the model for evaluation by an outcome modeling engine with parametric evaluator operating on the computing device; and the data processing workflow contains an identification of a real-world dataset against which to compare the model;… instantiating a plurality of data processing pipelines on a plurality of second computing devices according to the data processing workflow of the distributed computational graph, each data processing pipeline representing a physical or virtual implementation of the nodes and edges of the distributed computational graph, wherein two or more of the data processing pipelines are on different computing devices of the plurality of second computing devices; performing an initial execution of the model using the instantiated plurality of data processing pipelines on the plurality of second computing devices using the initial conditions to obtain a model result; using the parametric evaluator to iterate the model over a range of values for a parameter of the model to determine the model's sensitivity to changes in that parameter using die instantiated plurality of data processing pipelines on the plurality of second computing devices, 
	Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the "Mental Process" grouping of abstract ideas. A person would readily be able to perform this process either mentally or with the assistance of pen and paper. See MPEP § 2106.04(a)(2).
Step 2A Prong 2: 
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 
The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g): receiving, at a rules management engine operating on a first computing device, a distributed computational graph from a non-volatile data storage device of a computing device, the distributed computational graph representing a data processing workflow; retrieving the model for evaluation at the outcome modeling engine with parametric evaluator; storing the model result in a distributed data store comprising a non-relational database distributed across a plurality of third computing devices, the distributed data store configured to receive outputs from a 
A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP § 2106.04(d). 
Step 2B:
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 
The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g): receiving, at a rules management engine operating on a first computing device, a distributed computational graph from a non-volatile data storage device of a computing device, the distributed computational graph representing a data processing workflow; retrieving the model for evaluation at the outcome modeling engine with parametric evaluator; storing the model result in a distributed data store comprising a non-relational database distributed across a plurality of third computing devices, the distributed data store configured to receive outputs from a plurality of data processing pipelines; and receiving, at a time series comparator operating on the computing device, streaming data from die real-world data specified in the data processing workflow. The court decisions cited in MPEP 2106.05(d)(II) indicate that merely “receiving and transmitting data over a network” and “storing and retrieving information in memory” are well‐understood, routine, conventional functions when they are claimed in a merely generic manner (as they are in the present claim).
The claimed invention recites an abstract idea without significantly more.

Dependent claim 7 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: analyzing at least a portion of the set of initial conditions to determine the model's suitability for analyzing the scenario; and recommending a different model for use if the model's suitability falls below a pre-defined suitability threshold.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g): receiving a scenario for analysis; receiving the set of initial conditions from the parametric evaluator
The claimed invention does not recite any additional elements/limitations that amount to significantly more. The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g): receiving a scenario for analysis; receiving the set of initial conditions from the parametric evaluator. The court decisions cited in MPEP 2106.05(d)(II) indicate that merely “receiving and transmitting data over a network” is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim).

Dependent claim 9 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: the scenario is part of the distributed computational graph.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

Dependent claim 10 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: at least a portion of the set of initial conditions received of the data processing workflow are based on a previously-provided scenario that has been processed by the data processing workflow represented by the distributed computational graph.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 2, 7, 11, and 12 are rejected under 35 U.S.C. § 103 as being unpatentable over Watts et al. (U.S. Pat. App. Pub. No. 2008/0027690, hereinafter Watts) in view of Bishop et al. (U.S. Pat. App. Pub. No. 2019/0155646, hereinafter Bishop), Borgonovo (Borgonovo, Emanuele. "Epistemic uncertainty in the ranking and categorization of probabilistic safety assessment model elements: Issues and findings." Risk Analysis: An International Journal 28, no. 4 (2008): 983-1001., hereinafter Borgonovo), and Shih et al. (U.S. Pat. No. 9,588,822, hereinafter Shih).

As to independent claim 11, Watts teaches:
A system for epistemic uncertainty reduction using simulations, models and data exchange, comprising (Abstract. Paragraph 41):…
a rules management engine comprising a first plurality of programming instructions stored in the first memory and operating on the first processor, wherein the first plurality of programming instructions, when operating on the processor, causes the computing device to (Paragraph 41, an assessment system for hazard assessment, that is, in methods of assessment, in methods of producing and/or using assessment maps, in methods of producing and/or using Geographic Information Systems tailored for 
the data processing workflow comprises a set of initial conditions for a model, the model comprising a plurality of values and conditions which, when processed by data processing pipelines distributed across the plurality of second computing devices using the set of initial conditions, will produce a value representing an outcome of a complex event; directs the retrieval of the model from the non-volatile data storage device for evaluation by an outcome modeling engine with parametric evaluator (Paragraph 41, selection of Models, Weightings, Initial Conditions, an Interval and a Time Period Model Selection, et seq.);…
an outcome modeling engine with parametric evaluator comprising a second plurality of programming instructions stored in the memory and operating on the processor, wherein the second plurality of programming instructions, when operating on the processor, causes the processor to (Paragraphs 57-67, a result of the HAM run of a given scenario. Paragraphs 50-53):
retrieve the model for evaluation according to the data processing workflow of the directed computational graph (Paragraph 43, the selected model);…
perform an initial execution of the model using the instantiated plurality of data processing pipelines on the plurality of second computing devices using the initial conditions to obtain a model result, the model result being stored in the distributed data store (Paragraph 62, analyzed HAM run, these statistical data may be parametrically evaluated in light of the many available parameters that vary throughout the HAM term of the scenario);
send the model result to a time series comparator (Abstract, analyzes the HAM in time intervals over a time period);
use the parametric evaluator to iterate the model over a range of values for a parameter of the model to determine the model's sensitivity to changes in that parameter using the instantiated plurality of data processing pipelines on die plurality of second computing devices, the iterations of the parametric evaluator being stored in the distributed data store (Paragraph 59, parametric analysis, et seq. Paragraph 64, statistical analyses and parametric analyses are preferably compared and verified for the repeated scenario. If these analysis results vary, it may be indicative of flaws in the scenario, such as an insufficient HAM term or an excessive HAM interval);
receive a comparison result from a time series comparator (Paragraph 53, if the outcome is found stable, the time is incremented by the HAM interval, and the process of selecting a sediment stability model and calculating parameter values is restarted at that new time. Optionally, a record may be kept of the analysis 
determine an epistemic uncertainty value for the model based on the comparison result (Paragraph 12, epistemic errors can be ascertained);…
a time series comparator comprising a third plurality of programming instructions stored in the memory and operating on the processor, wherein the third plurality of programming instructions, when operating on the processor, causes the processor to (Abstract, analyzes the HAM in time intervals over a time period):…
compare the streaming data to the model result and to determine the difference between the model result and the streaming data (Paragraph 64, statistical analyses and parametric analyses are preferably compared and verified for the repeated scenario)….
Watts does not appear to expressly teach a first computing device comprising a first memory, a first processor, and a non-volatile data storage device; retrieve a distributed computational graph from the non-volatile data storage device, the distributed computational graph representing a data processing workflow, wherein: the distributed computational graph comprises nodes representing data transformations and edges representing messages passed between the nodes; the data processing workflow contains an identification of a real-world dataset against which to compare the model; receive streaming data from the real-world data specified in the data processing workflow; repeat the… evaluation…; and send the comparison result to the outcome modeling engine, the comparison result comprising the difference.
Bishop teaches a first computing device comprising a first memory, a first processor, and a non-volatile data storage device (Paragraph 129, computing components or devices, memory, processor. Paragraph 58); retrieve a distributed computational graph from the non-volatile data storage device, the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective 
Watts as modified by Bishop does not appear to expressly teach change the parameter of the model to reduce the epistemic uncertainty based on the model's sensitivity to the parameter; and the parametric evaluation, comparison, and model changes until the determined epistemic uncertainty value falls below a pre-determined threshold.
Borgonovo teaches change the parameter of the model to reduce the epistemic uncertainty based on the model's sensitivity to the parameter (Abstract, the inclusion of epistemic uncertainly in the evaluation makes it necessary to evaluate changes through their effect on PSA model parameters.); and the parametric evaluation, comparison, and model changes until the determined epistemic uncertainty value falls below a pre-determined threshold (Section 6, comparing these values to the threshold values).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the modeling and analysis of Watts as modified by Bishop to include the analytical techniques of Borgonovo to reduce epistemic uncertainty (see Borgonovo at abstract and introduction).
Watts as modified by Bishop and Borgonovo does not appear to expressly teach a plurality of second computing devices, each comprising a second memory and a second processor; a distributed data store comprising a non-relational database distributed across a plurality of third computing devices, the distributed data store configured to receive outputs from a plurality of data processing pipelines; and instantiate a plurality of data processing pipelines on the plurality of second computing devices according to the data processing workflow of the distributed computational graph, each data processing pipeline representing a physical or virtual implementation of the nodes and edges of the distributed computational graph, wherein two or more of the data processing pipelines are on 
Shih teaches a plurality of second computing devices, each comprising a second memory and a second processor (Figure 6, computing nodes 1140. Figure 10, memory 3020 and processor 3010); a distributed data store comprising a non-relational database distributed across a plurality of third computing devices, the distributed data store configured to receive outputs from a plurality of data processing pipelines (Column 4, lines 32-33, Amazon DynamoDB service that provides NoSQL database functionality. Column 13, lines 43-46, objects in the logical layer 340 may obtain data concerning the objects to be created in the physical layer 360 from an external data repository (e.g., DynamoDB)); and instantiate a plurality of data processing pipelines on the plurality of second computing devices according to the data processing workflow of the distributed computational graph, each data processing pipeline representing a physical or virtual implementation of the nodes and edges of the distributed computational graph, wherein two or more of the data processing pipelines are on different computing devices of the plurality of second computing devices (Column 15, lines 5-6, the objects in the first layer may be created upon activation and validation of a pipeline. Column 3, 22-24, a data pipeline may provide one or more services allowing users to schedule and manage data-driven workflows. Column 6, lines 17-22, The computing nodes may have various forms in at least some embodiments, including a separate physical computer system, a separate virtual machine (e.g., one of multiple virtual machines hosted on a physical computer system), a group of multiple physical computer systems that are operating in a distributed manner, etc.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the modeling and analysis of Watts as modified by Bishop and Borgonovo to include the data pipelining techniques of Shih to allow the network provider operator flexibility in determining exactly which resources are deployed and when (see Shih at column 2, lines 18-20).

As to dependent claim 2, Watts further teaches further comprising a model selection optimizer comprising: a fourth plurality of programming instructions stored in the memory and operating on the processor, wherein the fourth plurality of programming instructions, when operating on the processor, causes the processor to: receive a scenario for analysis; receive the set of initial conditions of the data processing workflow; analyze at least a portion of the set of initial conditions to determine the model's suitability for analyzing the scenario; and recommend a different model for use if the model's suitability falls below a pre-defined suitability threshold (Paragraphs 47, a model weight may be selected for each model. The model weight is used to determine the likelihood that a given model is used at a particular time. Model weights may be selected from various criteria, such as the acceptance of the model in professional circles, the applicability of the model for the given geography, the model's past performance in representing known events, or the model's apparent suitability based on prior HAM analyses. Optionally, each selection of model weight could include alternative variations for use in different runs of the HAM, thus providing for a confidence level analysis based on model weighting. Paragraphs 78 and 79).

As to independent claim 12, Watts teaches:
A method for epistemic uncertainty reduction using simulations, models and data exchange, comprising the steps of (Abstract. Paragraph 41):…
the data processing workflow comprises a set of initial conditions for a model, the model comprising a plurality of values and conditions which, when processed by data processing pipelines distributed across the plurality of second computing devices using the set of initial conditions, will produce a value representing an outcome of a complex event; the data processing workflow 
retrieving the model for evaluation at the outcome modeling engine with parametric evaluator (Paragraph 43, the selected model);…
performing an initial execution of the model using the instantiated plurality of data processing pipelines on the plurality of second computing devices using the initial conditions to obtain a model result (Paragraph 62, analyzed HAM run, these statistical data may be parametrically evaluated in light of the many available parameters that vary throughout the HAM term of the scenario);…
using the parametric evaluator to iterate the model over a range of values for a parameter of the model to determine the model's sensitivity to changes in that parameter using die instantiated plurality of data processing pipelines on the plurality of second computing devices, the iterations of the parametric evaluator being stored in the distributed data store (Paragraph 59, parametric analysis, et seq. Paragraph 64, statistical analyses and parametric analyses are preferably compared and verified for the repeated scenario. If these analysis results vary, it may be indicative of flaws in the scenario, such as an insufficient HAM term or an excessive HAM interval);
… at a time series comparator operating on the computing device… (Abstract, analyzes the HAM in time intervals over a time period);
comparing the streaming data to the model result and to determine the difference between the model result and the streaming data (Paragraph 64, statistical analyses and parametric analyses are preferably compared and verified for the repeated scenario);
determining… an epistemic uncertainty value for the model based on the comparison result (Paragraph 12, epistemic errors can be ascertained);….
Watts does not appear to expressly teach receiving, at a rules management engine operating on a first computing device, a distributed computational graph from a non-volatile data storage device of a computing device, the distributed computational graph representing a data processing workflow, wherein: the distributed computational graph comprises nodes representing data transformations and edges representing messages passed between the nodes; the data processing workflow contains an identification of a real-world dataset against which to compare the model; receiving… streaming data from the real-world data specified in the data processing workflow; using the outcome modeling engine; and repeating the… evaluation….
Bishop teaches receiving, at a rules management engine operating on a first computing device, a distributed computational graph from a non-volatile data storage device of a computing device, the distributed computational graph representing a data processing workflow, wherein (Paragraph 87, Orchestration 112 includes a web platform that enables non-programmers to construct and run an entity management workflow. Orchestration 112 utilizes a declarative and visual programming model that generates a data entry columnar 114 which accepts declarative and drag-drop input. In one implementation, orchestration 112 allows non-programmers to design their own workflows visually without extensive programming knowledge. Paragraph 68, in one implementation, such a workflow is specified as a directed graph. Paragraph 58): the distributed computational graph comprises nodes representing data transformations and edges representing messages passed between the nodes (Paragraph 68, a workflow definition includes a collection of connectors and operators as well as the order to execute them. In one implementation, such a workflow is specified as a directed graph, where connectors and operators are graph nodes and edges reflect the data flow. In yet other implementations, multiple data streams 103 are joined and transformed before being fed to the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the modeling and analysis of Watts to include the analytic techniques of Bishop to allow for multi-stage processing of data streams (see Bishop at paragraph 49).
Watts as modified by Bishop does not appear to expressly teach changing the parameter of the model to reduce the epistemic uncertainty based on the model's sensitivity to the parameter; and parametric evaluation, comparison, and model changes until the determine epistemic uncertainty value falls below a pre-determined threshold.
Borgonovo teaches changing the parameter of the model to reduce the epistemic uncertainty based on the model's sensitivity to the parameter (Abstract, the inclusion of epistemic uncertainly in the evaluation makes it necessary to evaluate changes through their effect on PSA model parameters.); parametric evaluation, comparison, and model changes until the determine epistemic uncertainty value falls below a pre-determined threshold (Section 6, comparing these values to the threshold values).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the modeling and analysis of Watts as modified by Bishop to 
Watts as modified by Bishop and Borgonovo does not appear to expressly teach instantiating a plurality of data processing pipelines on a plurality of second computing devices according to the data processing workflow of the distributed computational graph, each data processing pipeline representing a physical or virtual implementation of the nodes and edges of the distributed computational graph, wherein two or more of the data processing pipelines are on different computing devices of the plurality of second computing devices; and storing the model result in a distributed data store comprising a non-relational database distributed across a plurality of third computing devices, the distributed data store configured to receive outputs from a plurality of data processing pipelines.
Shih teaches instantiating a plurality of data processing pipelines on a plurality of second computing devices according to the data processing workflow of the distributed computational graph, each data processing pipeline representing a physical or virtual implementation of the nodes and edges of the distributed computational graph, wherein two or more of the data processing pipelines are on different computing devices of the plurality of second computing devices (Column 15, lines 5-6, the objects in the first layer may be created upon activation and validation of a pipeline. Column 3, 22-24, a data pipeline may provide one or more services allowing users to schedule and manage data-driven workflows. Column 6, lines 17-22, The computing nodes may have various forms in at least some embodiments, including a separate physical computer system, a separate virtual machine (e.g., one of multiple virtual machines hosted on a physical computer system), a group of multiple physical computer systems that are operating in a distributed manner, etc.); and storing the model result in a distributed data store comprising a non-relational database distributed across a plurality of third computing devices, the distributed data store configured to receive outputs from a plurality of data processing pipelines (Column 4, lines 32-33, Amazon DynamoDB service that provides NoSQL database 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the modeling and analysis of Watts as modified by Bishop and Borgonovo to include the data pipelining techniques of Shih to allow the network provider operator flexibility in determining exactly which resources are deployed and when (see Shih at column 2, lines 18-20).

As to dependent claim 7, Watts further teaches further comprising the steps of: receiving a scenario for analysis; receiving the set of initial conditions from the parametric evaluator; analyzing at least a portion of the set of initial conditions to determine the model's suitability for analyzing the scenario; and recommending a different model for use if the model's suitability falls below a pre-defined suitability threshold (Paragraphs 47, a model weight may be selected for each model. The model weight is used to determine the likelihood that a given model is used at a particular time. Model weights may be selected from various criteria, such as the acceptance of the model in professional circles, the applicability of the model for the given geography, the model's past performance in representing known events, or the model's apparent suitability based on prior HAM analyses. Optionally, each selection of model weight could include alternative variations for use in different runs of the HAM, thus providing for a confidence level analysis based on model weighting. Paragraphs 78 and 79).

Claims 4, 5, 9, and 10 are rejected under 35 U.S.C. § 103 as being unpatentable over Watts in view of Bishop, Borgonovo, Shih, and Stojanovic et al. (U.S. Pat. App. Pub. No. 2016/0092557, hereinafter Stojanovic).

claim 4, the rejection of claim 2 is incorporated.
Watts as modified by Bishop and Borgonovo does not appear to expressly teach the scenario is part of the distributed computational graph.
Stojanovic teaches the scenario is part of the distributed computational graph (Figure 1, data targets 106).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the modeling and analysis of Watts as modified by Bishop and Borgonovo to include the analytic techniques of Stojanovic to minimize manual processing to clean, curate, and analyze the data (see Stojanovic at paragraphs 11-15).

As to dependent claim 5, the rejection of claim 2 is incorporated.
Watts as modified by Bishop and Borgonovo does not appear to expressly teach at least a portion of the set of initial conditions received of the data processing workflow are based on a previously-provided scenario that has been processed by the data processing workflow represented by the distributed computational graph.
Stojanovic teaches at least a portion of the set of initial conditions received of the data processing workflow are based on a previously-provided scenario that has been processed by the data processing workflow represented by the distributed computational graph (Paragraph 98, a transform script may perform an operation to transform data. In some embodiments, a transform script may implement a linear transformation of data. A linear transformation may be implemented through use of an API (e.g., Spark API)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the modeling and analysis of Watts as modified by Bishop and Borgonovo to include the analytic techniques of Stojanovic to minimize manual processing to clean, 

As to dependent claim 9, the rejection of claim 7 is incorporated.
Watts as modified by Bishop and Borgonovo does not appear to expressly teach the scenario is part of the distributed computational graph.
Stojanovic teaches the scenario is part of the distributed computational graph (Figure 1, data targets 106).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the modeling and analysis of Watts as modified by Bishop and Borgonovo to include the analytic techniques of Stojanovic to minimize manual processing to clean, curate, and analyze the data (see Stojanovic at paragraphs 11-15).

As to dependent claim 10, the rejection of claim 7 is incorporated.
Watts as modified by Bishop and Borgonovo does not appear to expressly teach at least a portion of the set of initial conditions received of the data processing workflow are based on a previously-provided scenario that has been processed by the data processing workflow represented by the distributed computational graph.
Stojanovic teaches at least a portion of the set of initial conditions received of the data processing workflow are based on a previously-provided scenario that has been processed by the data processing workflow represented by the distributed computational graph (Paragraph 98, a transform script may perform an operation to transform data. In some embodiments, a transform script may implement a linear transformation of data. A linear transformation may be implemented through use of an API (e.g., Spark API)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Casey R. Garner whose telephone number is 571-272-2467. The examiner can normally be reached on Monday to Friday, 8am to 5pm, Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available 
/CRG/Examiner, Art Unit 2123

/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123